Citation Nr: 0019536	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  98-16 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
shell fragment wound (SFW) of the right leg, rated 30 percent 
disabling.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty from April 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which confirmed and continued a 30 percent 
rating for the residuals of a SFW of the right leg with 
shortening. 

A subsequent, September 1999 rating action granted service 
connection for ankylosis of the right ankle, secondary to the 
service connected SFW of the right leg, and assigned a 
separate 30 percent rating.  This is equal to a combined 
evaluation of 51 percent for the veteran's right leg 
disorder.  However, the rating that can be assigned is 
limited to a 40 percent combined rating for a lower extremity 
disorder under the amputation rule, as discussed below.  38 
C.F.R. § 4.68 (1999).  Thus far, all ratings for the right 
leg are without knee involvement.  Below the knee amputation 
warrants a 40 percent rating.   

The Board's decision is limited to the issues developed for 
appellate review.  A review of the record, indicates that the 
veteran has other claims in various stages of development, 
including service connection for a personality disorder, and 
substance abuse.  These issues have not been fully developed 
for appellate review, and are not before the Board at this 
time. Kellar v. Brown, 6 Vet. App. 157 (1994); Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The right leg disorder, described as residuals of a SFW of 
the right leg with fracture of the tibia and fibula, and leg 
shortening is manifested by no more than severe Muscle Group 
(MG) XII injury.  There is no separate residual vascular or 
neurological impairment, and the scar from the injury also 
does not cause any separate and distinct impairment.
CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
residuals of a SFW of the right leg are not met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.55, 4.56, 4.59, 4.68, 4.73, 
part 4., Diagnostic Codes (DC) 5000, 5262, 5270, 5275, 5312 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a); See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
such claim.  Generally, an allegation that a service-
connected disability has increased in severity is sufficient 
to establish well groundedness.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  Likewise, the Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed, such that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  The evidentiary assertions of the 
veteran are presumed credible for making this determination.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that an increased rating is 
warranted for a right leg disorder.


Background

The veteran sustained a compound fracture of the right tibia 
and fibula, due to a shell fragment wound (SFW) in Vietnam in 
December 1967.  (The actual initial treatment records from 
Vietnam are not of file.  Subsequent records for in-service 
treatment are on file.)  Apparently, he was treated with a 
cast and returned to the Continental United States.  Records 
reveal that he underwent extended treatment for bony 
infection after the initial healing.  There was draining of 
the wound, with continued treatment.  In September 1968, it 
was noted that x-rays revealed a healed fracture with 
considerable sclerosis.  There was evidence of osteomyelitis 
and some possible sequestration.  At physical examination for 
separation, osteomyelitis of the right shin, with fracture 
and scarring was noted.  

A VA physical examination was conducted in September 1969.  
The pertinent history was recorded.  He complained of 
frequent aching in the ankle with a feeling of weakness, 
although he had never fallen.  On examination there was a 
mid-pretibial scar with an obvious deformity of the right 
tibia.  There was no current evidence of drainage.  There was 
some limitation of motion and approximately 2 inch shortening 
of the right leg.  The veteran noted historically that he had 
sustained a right knee injury prior to service, and that the 
right knee was injured at the time of the wounding.  The 
service medical records do not confirm this, and clinical 
evidence at the time of this examination revealed no 
particular abnormality of the right knee.

Thereafter, service connection for residuals of a SFW, right 
tibia, MG XII, with fracture of tibia, and a 2 inch 
shortening of right leg, severe, was granted by a November 
1969 rating decision.  This disability was rated as 30 
percent disabling effective from May 22, 1969, (the first day 
following the veteran's discharge from service).  This 
contemplated severe impairment to the muscle group involved.

In VA examinations in October 1995, and in July 1997 the 
examiner, in essence, noted a distinct limp favoring the 
right leg.  The right leg was 2 inches shorter than the left 
leg.  There was no evidence of false movement, swelling, or 
deformity.  The range of motion (ROM) of the knees was 
normal.  The veteran could squat halfway.  There was no 
significant muscle wasting; and, adequate circulation in both 
legs.  There was an area of skin graft, mid tibial region in 
good condition.  X-rays revealed an old healed fracture 
midshaft, right tibia and fibula with possible fusion of the 
callus in the interosseous portion at the fracture site.  The 
bony structures were in fairly good alignment.  On the second 
examination, arthritic changes were noted in the ankle, and 
there was a decreased range of motion reported.

The most recent VA examination in December 1998, revealed leg 
length on the left to be 39 1/4 inches and on the right, 37 3/4 
inches.  The veteran had an abnormal gait, antalgic with a 
short leg walk.  His feet showed calluses in the middle of 
both transverse arches.  There was some limited function 
standing and walking due to pain in the right leg and ankle. 
There was no unusual shoe wear.  There was a scar mid way on 
the anterior of the right leg, 8 cm. x 8 cm.  The scar was 
from a skin graft.  No SFW exit wound was noted.  The scar 
was not sensitive, or tender, and there was no keloid 
formation.  There was no tendon damage, although bone damage 
was noted.  The bone was very irregular under the graft and 
showed abnormal callus formation with perhaps past infection 
in the area.  The specific muscle group affected was the 
anterior muscle, right lower leg.  There was no joint damage 
from the wound, although there was significant ankle 
impairment secondary to casting and post-wound treatment.  

The examiner opined that due to the fact that he was casted 
for a long period of time, he had almost no movement in the 
right ankle.  The right ankle was almost completely 
ankylosed.  There was no particular pain, fatigue, or 
weakness because there was hardly any movement.  
Dorsiflexion, plantar flexion, inversion, and eversion were 
all to 4 degrees.  There was slight diminution of sensation 
on the dorsum of the right foot.  No muscle herniation was 
noted.  The anterior muscle group involved could not move the 
joint.  The ROM of the right knee was flexion to 140 degrees 
and extension to 0 degrees.  

The diagnoses was SFW with compound fracture, tibia and 
fibula, right side resulting in ankylosis, right ankle, some 
loss of sensation, right foot, and shortening of the right 
leg.  There was no evidence of active infection at the 
present, although there was osteomyelitis in the past.  X-
rays revealed osteoarthritis in the ankle and knee.  

By rating decision in September 1999, service connection was 
granted for ankylosis of the right ankle, secondary to the 
right leg disability, and a 30 percent rating was assigned 
under DC 5270.  As noted above, a combined 40 percent rating 
was assigned pursuant to the amputation rule.

Post service medical records reveal complaints and treatment 
for the right leg as well as other physical and psychiatric 
complaints.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in parts 
of the system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (1999).

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Traumatic arthritis is rated as degenerative arthritis.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is x-ray evidence of 
arthritis, and limitation of motion, but not to a compensable 
degree under the Code, a 10 percent rating is for assignment.  
38 C.F.R. § 4.71, DC 5010-5003.

With any form of arthritis, painful motion is an important 
factor of disability.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59.

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14.  The VA General 
Counsel has issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257, while cautioning that any such separate rating must 
be based on additional disabling symptomatology.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability). To warrant assignment of this separate rating, 
there must be, at a minimum, evidence of arthritis that is 
confirmed, and which his shown related to the service 
connected disorder.

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40. 
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

The "Amputation Rule" set forth in 38 C.F.R. § 4.68 provides 
that "[t]he combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed." Amputations 
below the knee warrant, at most, a 40 percent disability 
rating. 38 C.F.R. § 4.71a, DC 5160-5173.  As noted, the right 
knee is not shown to have been considered impaired as part of 
the service connected impairment.

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

Prior to July 3, 1997, 38 C.F.R. § 4.55(a) provided that 
muscle injuries in the same anatomical region, i.e., will not 
be combined, but instead, the rating for the major group will 
be elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.

38 C.F.R. § 4.55 was revised effective July 3, 1997 and 38 
C.F.R. § 4.55(e) [formerly § 4.55(a)] now provides that for 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

38 C.F.R. § 4.56(d) (1999) provides that under DC's 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as follows: (1) slight disability; (2) 
moderate disability; (3) moderately-severe disability; (4) 
severe disability. [formerly § 4.56(a) through (d), prior to 
July 3, 1997].

MG XII injury warrants a noncompensable rating when slight, a 
10 percent rating when moderate, a 20 percent rating when 
moderately severe, and a maximum rating of 30 percent when 
severe. 38 C.F.R. § 4.73, Code 5312.

38 C.F.R. § 4.56(a) provides that an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal. 38 C.F.R. § 4.56(b) provides that a 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

38 C.F.R. § 4.56(d)(3) provides that a moderately severe 
muscle injury is characterized by a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring; historically there would be prolonged initial 
hospitalization and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings 
should include entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side. Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.

38 C.F.R. § 4.56(d)(4) provides that severe muscle injury is 
characterized by a through and through or deep penetrating 
wound due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring. Historically, there was prolonged 
hospitalization. There may be evidence of inability to keep 
up with work requirements and/or evidence of ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track. Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area. 
Muscles swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements indicate severe 
impairment of function. If present, the following are also 
signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.

Analysis

While certain provisions pertaining to the evaluation of 
muscle injuries were amended on July 3, 1997, the ratings for 
the varying levels of severity of muscle injuries (e.g., 10 
percent, 20 percent, 30 percent) remained unchanged.  The 
change in regulations have no impact on this case as the 
essential rating criteria remained the same.

Service connection has been separately awarded for ankylosis 
of the right ankle and a 30 percent rating was granted.  
Applying the pertinent legal criteria to the evidence 
summarized above, the "Amputation Rule" codified at 38 C.F.R. 
§ 4.68 limits the evaluation in a particular extremity to the 
theoretical percentage available for amputation of that 
extremity. As applied to the instant case, 38 C.F.R. § 4.71a, 
DC 5165-5167 provides a maximum 40 percent combined rating 
for amputations below the knee. Accordingly, the currently 
assigned 30 percent ratings for the right leg disability (DC 
5312), and the right ankle disability (DC 5270), together may 
not exceed a combined 40 percent rating. It is also noted 
that, irrespective of the "Amputation Rule," a rating in 
excess of 30 percent rating is not assignable under DC 5312, 
as this is the highest allowable rating under this code.

The Board notes that the veteran's right leg disability may 
also be rated under DC 5275, Bones of the lower extremity, 
shortening of, which allows a 40 percent evaluation when an 
extremity is 3 to 3 1/2 inches (7.6 cm. to 8.9 cm.) shorter 
than the other leg. 38 C.F.R. § 4.71a, Code 5275.  However as 
the veteran's right leg is noted to be 1 1/2 inches shortened, 
a higher rating under this code is not warranted.
Additionally, a note to this diagnostic code provides that 
ratings based on shortening of the leg are not to be combined 
with other ratings for fracture or faulty union in the same 
extremity. Thus, a separate evaluation for this abnormality 
is not authorized. 

The veteran's right leg disability may also be rated under DC 
5262, Tibia and fibula, impairment of, which allows a 40 
percent evaluation for nonunion, with looses motion, 
requiring a brace.  However as nonunion, loose motion, have 
not been shown, a higher rating under this code is not 
warranted.

The veteran's right leg disability may also be rated under DC 
5000, Osteomyelitis, acute, subacute, or chronic. Under the 
applicable criteria, a 10% rating is warranted for inactive 
osteomyelitis, following repeated episodes, without evidence 
of active infection in the past 5 years. A 20% rating 
requires a discharging sinus or other evidence of active 
infection within the past 5 years. A 30% rating is warranted 
for osteomyelitis with a definite involucrum or sequestrum, 
with or without a discharging sinus. A 60 rating is warranted 
for osteomyelitis with frequent episodes, with constitutional 
symptoms.  Note (1): A rating of 10%, as an exception to the 
amputation rule, is to be assigned in any case of active 
osteomyelitis where the amputation rating for the affected 
part is 0 percent. This 10% rating and the other partial 
ratings of 30% or less are to be combined with ratings for 
ankylosis, limited motion, nonunion or malunion, shortening, 
etc., subject, of course, to the amputation rule. A rating 
for osteomyelitis will not be applied following cure by 
removal or radical resection of the affected bone. Note (2): 
The 20% rating on the basis of activity within the past 5 
years is not assignable following the initial infection of 
active osteomyelitis with no subsequent reactivation.  The 
prerequisite for this historical rating is an established 
recurrent osteomyelitis.  To qualify for the 10% rating, 2 or 
more episodes following the initial infection are required.  
This 20% rating or the 10% rating, when applicable, will be 
assigned once only to cover disability at all sites of 
previously active infection with a future ending date in the 
case of the 20% rating. 38 C.F.R. Part 4, Diagnostic Code 
5000.

In this case, the 30% rating which the RO assigned based on 
the right leg, SFW residuals does not, by regulation, subsume 
the otherwise- applicable separate 10% rating which is 
warranted for osteomyelitis without active infection in the 
past 5 years. However, the record only reveals a single 
episode of osteomyelitis during service, with no evidence of 
reoccurrence in over 31 years.  That being the case, the 
Board finds that a separate 10% rating for inactive 
osteomyelitis of the right tibia is not allowed.  In any 
event, the RO has assigned a separate rating of 30 percent 
for ankylosis, right ankle, the combined ratings for the 
right leg disability, as well as any separate rating under DC 
5000 are subject to the amputation rule.

The veteran sustained a SFW of the lower right extremity, 
with fracture of the tibia and fibula, and leg shortening.  
The resulting service connected disability is assigned a 30 
percent rating for severe MG XII injury, which is the highest 
rating available under the rating schedule for damage to this 
muscle group. There is no medical evidence that another 
muscle group is involved. Accordingly, a rating in excess of 
30 percent under the diagnostic criteria for rating muscle 
injuries is not warranted. 

As noted, the Board has considered the possibility of an 
increased rating, or separate ratings under alternate 
criteria. In fact, as right ankle ankylosis was shown, a 
separate 30 percent rating was assigned.  38 C.F.R. § 4.71a, 
Code 5270.  Since the right leg SFW did not involve the 
neurological or vascular systems, separate ratings for 
separate associated impairment of those systems are not 
warranted. Similarly, the SFW (skin graft) scar is not shown 
to cause any separate impairment, and may not be assigned a 
separate rating.

On this basis, the Board finds that an increased schedular 
evaluation is not warranted, and that the 30 percent 
evaluation for the right leg disability is appropriate.

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Board 
finds that there are no exceptional or unusual circumstances 
warranting assignment of an extraschedular rating. There is 
no showing of marked interference with employment as a result 
of, or frequent hospitalizations for, the right leg, SFW 
residuals. There are also no other circumstances which 
otherwise render impractical the application of regular 
schedular standards. 38 C.F.R. § 3.321(b)(1). Hence, RO 
referral of the case for extraschedular rating, was not 
required.


ORDER

Entitlement to a rating in excess of 30 percent for the 
residuals of an SFW of the right leg is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

